238 F.2d 388
Vito L. AFFATATI, Libelant-Appellant,v.THE HAVBOR, THE HAVTOR, THE HAVPRINGS, THE HAVKONG, THE HAVORN and THE HAVFALK, Respondents-Appellees.
No. 30.
Docket 24087.
United States Court of Appeals Second Circuit.
Argued October 3, 1956.
Decided October 25, 1956.

Philip Brown, New York City (Bernard Meyerson, Brooklyn, N. Y., of counsel), for libelant-appellant.
Galli & Locker, New York City (Patrick J. McCann and Patrick E. Gibbons, New York City, of counsel), for respondents-appellees.
Before FRANK, MEDINA and HINCKS, Circuit Judges.
PER CURIAM.


1
Appellant asks us to upset the trial judge's pivotal findings. We think those findings were not clearly erroneous. We affirm on the judge's findings and opinion, D.C., 146 F. Supp. 49.


2
Affirmed.